95 Mich. App. 213 (1980)
290 N.W.2d 414
DETROIT AUTOMOBILE INTER-INSURANCE EXCHANGE
v.
HIGGINBOTHAM
Docket No. 78-1130.
Michigan Court of Appeals.
Decided February 5, 1980.
Selby, Dickinson, Pike, Mourad & Brandt (by Charles A. Pfeffer) and Gromek, Bendure & Thomas (by James G. Gross), for plaintiff.
Freddie G. Burton, for Ruby Higginbotham.
Before: BASHARA, P.J., and J.H. GILLIS and W. VAN VALKENBURG,[*] JJ.
J.H. GILLIS, J.
This is an automobile no-fault insurance action. On March 4, 1975, defendant, *216 Boyd Higginbotham, estranged husband of defendant-appellant, Ruby Higginbotham, was driving his automobile in pursuit of his wife. She was driving her own automobile. Mr. Higginbotham drove his car into the side of his wife's car, forcing it to the curb. While Mrs. Higginbotham remained trapped in her car, her husband walked over and shot her several times with a revolver, severely wounding her. The parties had separate insurance policies on their respective automobiles issued by plaintiff, Detroit Automobile Inter-Insurance Exchange (DAIIE).
On August 4, 1975, appellant's counsel sent a letter informing plaintiff that appellant had a claim against her husband arising out of the above-mentioned incident.
On August 14, 1975, appellant instituted a lawsuit against her husband for damages caused by the collision and assault.
On September 29, 1975, appellant's attorney notified plaintiff of the lawsuit and of Mr. Higginbotham's failure to respond. On December 1, 1975, plaintiff notified Mr. Higginbotham that no coverage would be afforded him under his insurance policy. Plaintiff stated that its representative would contact him in order to have him sign a reservation of rights agreement. The intended effect of the agreement was to permit plaintiff to defend the action against Mr. Higginbotham without waiving any of its rights or defenses under the insurance contract. When later contacted, Mr. Higginbotham refused to sign the agreement.
Also, on December 1, 1975, plaintiff apprised appellant's attorney of its intention to defend the lawsuit subject to the reservation of rights. Plaintiff requested appellant's attorney to separate the damages caused by the collision from those caused *217 by the assault. Appellant's attorney refused to do so, claiming "one injury from one assault".
On December 29, 1975, a default was entered against Mr. Higginbotham. On April 1, 1976, plaintiff appeared and moved to set aside the default and sought an order requiring plaintiff to file an appearance and answer. The order was apparently sought as an equivalent to the waiver of rights which Mr. Higginbotham had refused to execute. The motion was denied and a default judgment was entered. The lower court declined to enter the requested order.
While the above events were transpiring, plaintiff, on December 12, 1975, filed the present declaratory action. In order to protect its rights under its contract of insurance with Mr. Higginbotham, plaintiff sought a declaratory judgment that it was not liable under its policy with Mr. Higginbotham for any damage arising out of the latter's assault on the appellant.[1]
Appellant answered and filed a counterclaim alleging that plaintiff was required to pay her benefits under her insurance contract with the plaintiff. Plaintiff denied any such liability.
On July 1, 1977, appellant filed a motion for summary judgment on the complaint for declaratory judgment pursuant to GCR 1963, 117.2(3), and a second motion for summary judgment on her counterclaim, also pursuant to GCR 1963, 117.2(3). Plaintiff also filed motions for summary judgment on the complaint and counterclaim.
On January 19, 1978, the lower court held that plaintiff was not liable under either policy because appellant's injuries were intentionally inflicted by Mr. Higginbotham and because the claimed injuries *218 did not arise out of the use of an automobile. Plaintiff's motions for summary judgment were granted and appellant's motions were denied. Orders reflecting that disposition were entered on February 24, 1978. Appellant appeals from those orders as a matter of right.
We begin by addressing appellant's contention that plaintiff was estopped from raising the issue of noncoverage in the action for declaratory judgment.
Appellant maintains that plaintiff had a duty to defend Mr. Higginbotham and, because plaintiff elected not to enter and defend the action, plaintiff is bound by the default judgment as to all matters at issue in such action, even though not a formal party, so that plaintiff could not subsequently deny liability pursuant to its claim of non-coverage. This argument is supported by reference to two theories of estoppel.
Initially, we note that appellant's argument is founded upon a factually inaccurate premise. The declaratory action was not instituted subsequent to the default judgment. On the contrary, the declaratory action was filed two weeks before Mr. Higginbotham's default was entered and approximately 3-1/2 months before judgment was entered on the default.
Even were we to assume that the declaratory action was subsequent in time to the default judgment, we, nevertheless, conclude that appellant's contention is without merit.
Appellant's next argument is that plaintiff is bound by the default judgment solely as a result of its failure to defend. We disagree. Absent a request, an insurer has no duty to defend an insured. American Mutual Liability Ins Co v Michigan Mutual Liability Co, 64 Mich. App. 315, 323; *219 235 NW2d 769 (1975), Eastman v United States, 257 F Supp 315, 319 (SD Ind, 1966). In the present case, Mr. Higginbotham failed to send the pleadings to the plaintiff to defend Mr. Higginbotham. Plaintiff's duty to defend not having arisen, its failure to defend cannot give rise to the penalty suggested by appellant.
Appellant alternatively relies on the law of collateral estoppel to support her argument that plaintiff was precluded from raising the issue of noncoverage in the declaratory action. Such reliance is misplaced. Collateral estoppel prohibits parties from relitigating those issues which have previously been decided. See Howell v Vito's Trucking & Excavating Co, 386 Mich. 37, 42; 191 NW2d 313 (1971). The doctrine of collateral estoppel applies to a default judgment. Perry & Derrick Co, Inc v King, 24 Mich. App. 616; 180 NW2d 483 (1970). The default judgment, however, is conclusive only as to those matters essential to support the judgment. Perry & Derrick Co, Inc v King, supra, 620. Here, the original action determined only Mr. Higginbotham's liability to his wife. The issue of noncoverage under Mr. Higginbotham's policy was not raised in that action. Accordingly, it was not a matter essential to support the default judgment. Even assuming for the purpose of argument that plaintiff, by moving to set aside this default, sufficiently participated in the action to become bound by the default decree, the collateral estoppel effect thereof did not extend to the issue of noncoverage under Mr. Higginbotham's policy.
We note that appellant does not claim that plaintiff was or is precluded from raising the issue of noncoverage under her policy.
The question presented is whether the lower court erred in granting summary judgment to *220 plaintiff on the issues of liability under the respective policies.
The first reason cited by the lower court in support of its grants of summary judgment was that the injuries were intentionally inflicted by Mr. Higginbotham. This proffered reason will not support the lower court's decision.
The fact that the defendant intended to assault the appellant will not preclude her from recovering personal protection insurance benefits under her policy. MCL 500.3105; MSA 24.13105 provides:
"(1) Under personal protection insurance an insurer is liable to pay benefits for accidental bodily injury * * *.

* * *
"(4) bodily injury is accidental as to a person claiming personal protection insurance benefits unless suffered intentionally by the injured person or caused intentionally by the claimant."
The parties do not dispute that appellant neither intentionally suffered nor caused her injuries. Accordingly, we conclude that with respect to appellant's claim for personal protection insurance benefits, her injuries were accidental. See State Farm Mutual Automobile Ins Co v Coon, 46 Mich. App. 503, 506; 208 NW2d 532 (1973), O'Key v State Farm Mutual Automobile Ins Co, 89 Mich. App. 526; 280 NW2d 583 (1979). The grant of summary judgment against appellant on the counterclaim cannot be supported on this basis.
Furthermore, the fact that the defendant intended to assault the appellant will not preclude her from recovering residual insurance benefits under the defendant's policy. The "intentional injury" exclusion clause contained in defendant's policy will not effect such preclusion.
*221 MCL 500.3131; MSA 24.13131 requires residual liability insurance coverage for "automobile liability retained by section 3135". MCL 500.3135; MSA 24.13135 states that such automobile liability includes "[i]ntentionally caused harm to persons or property". Where an insurance policy contains an exclusionary clause that was not contemplated by the Legislature, that clause is invalid and unenforceable. Community Service Ins Co v Shears, 89 Mich. App. 372; 280 NW2d 532 (1979), Detroit Automobile Inter-Ins Exchange v Irvine, 92 Mich. App. 371; 284 NW2d 535 (1979). Accordingly, the grant of summary judgment on plaintiff's complaint cannot be supported on this basis.
We next turn to the dispositive issue in the case: did appellant's injuries which resulted from the shooting arise out of the use of a motor vehicle? In order for appellant to recover under either her own or her husband's insurance policy, it is necessary that her injuries arose out of the use of a motor vehicle. MCL 500.3105, MCL 500.3135.
Plaintiff argues that the injuries in question were entirely unrelated to the use of any motor vehicle. Appellant argues, first, that the mere fact that she was an occupant of her automobile at the time she sustained the injuries leads to the conclusion that her injuries arose out of the use of her automobile. MCL 500.3105. Alternatively, she argues that her injuries were the result of one continuous act which had its origin in her husband's use of his motor vehicle. MCL 500.3135.
We find that both of appellant's arguments are without merit. Accordingly, we find that the lower court properly concluded that appellant's injuries did not arise out of the use of a motor vehicle.
The fact that appellant was an occupant of her automobile at the time she sustained her injuries *222 will not support a finding that her injuries arose out of the use of her motor vehicle so as to entitle her to personal protection insurance benefits. O'Key v State Farm Mutual Automobile Ins Co, 89 Mich. App. 526, 530; 280 NW2d 583 (1979), Hamka v Automobile Club of Michigan, 89 Mich. App. 644; 280 NW2d 512 (1979). See also Shinabarger v Citizens Mutual Ins Co, 90 Mich. App. 307, 314; 282 NW2d 301 (1979). Accordingly, the lower court's grant of summary judgment in plaintiff's favor on the counterclaim was without error.
Cases construing the phrase "arising out of the * * * use of a motor vehicle" uniformly require that the injured person establish a causal connection between the use of the motor vehicle and the injury. See Anno: Automobile liability insurance: what are accidents or injuries "arising out of the ownership, maintenance, or use" of insured vehicle, 89 ALR2d 150. Such causal connection must be more than incidental, fortuitous or but for. The injury must be foreseeably identifiable with the normal use of the vehicle. Kangas v Aetna Casualty & Surety Co, 64 Mich. App. 1, 17; 235 NW2d 42 (1975).
Applying this requirement to the present case leads to the conclusion that appellant's injuries did not arise out of Mr. Higginbotham's use of his motor vehicle. An assault by an armed assailant upon the driver of a car is not the type of conduct that is foreseeably identifiable with the normal use of a motor vehicle. See O'Key v State Farm Mutual Automobile Ins Co, supra, 530.[2] The connection here was simply incidental to Mr. Higginbotham's use of his motor vehicle. Since appellant's *223 injuries did not arise out of Mr. Higginbotham's use of his motor vehicle, the lower court properly granted plaintiff summary judgment on its complaint for declaratory relief.
We again emphasize that the present case deals only with the issue of plaintiff's liability with respect to appellant's assault-related injuries. As such, it cannot be said that the lower court improperly decided a material issue of fact, i.e., whether appellant's injuries resulted from the collision or from the assault, in granting the motions for summary judgment.
Affirmed. Costs to appellee.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.
[1]  Plaintiff does not contest its liability for injuries arising out of the collision.
[2]  We reach this conclusion notwithstanding appellant's allegation that her husband used his vehicle to trap her so as to enable him to effect the assault.